Per curiam.
Larry W. Thomason voluntarily surrendered his license to practice law in the State of Georgia. As a result, 202 of Mr. Thomason’s client files were left unclosed.
On August 8, 1989, this Court appointed the State Bar of Georgia as the Interim Receiver to take charge and dispose of the open client *788files. In compliance with that appointment, the State Bar has taken the following action:
Decided February 12, 1991.
William P. Smith III, General Counsel State Bar, Paul B. Cohen, Assistant General Counsel State Bar, for State Bar of Georgia.
James E. Spence, Jr., for Thomason.
1. 80 files have been returned to clients or their designated agents.
2. 14 files have been destroyed at the individual client’s request.
3. 108 closed files remain in the possession of the State Bar.
These are divided into two categories:
a) Address Unknown: 70 files which were returned as undeliverable due to improper addresses.
b) No Response: 38 files from which no response was received.
The State Bar of Georgia’s request for an order authorizing the destruction of all of the Larry W. Thomason client files remaining in the State Bar’s possession without further hearing or notice to any party is granted, with the following proviso: the order will not be effective until 90 days have passed from the date of the publication of this opinion in the Advance Sheets of the Georgia Reports.

All the Justices concur.